Citation Nr: 0613945	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-28 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for residuals of a left 
ankle sprain, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to March 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the RO in 
St. Petersburg, Florida, which continued the veteran's rating 
of 10 percent for the left ankle sprain residuals and denied 
service connection for a right ankle condition and a lumbar 
spine condition .  A notice of disagreement (NOD) was 
received in March 2004.  In June 2004, the veteran notified 
the RO that he was moving to Taunton, Massachusetts and 
requested that the claims file be transferred to the RO in 
Providence, Rhode Island; that office currently has 
jurisdiction over the appeal.  A statement of the case (SOC) 
was issued in August 2004, and  substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) was 
received from the veteran that same month.  The substantive 
appeal was expressly limited to the rating for the left ankle 
sprain residuals.

On his VA Form 9, a hearing before a member of the Board at 
the RO (Travel Board hearing).  He later requested a video 
conference hearing, which was scheduled for February 23, 
2006.  However, prior to the hearing, he informed the RO that 
he would be unable to attend the hearing as he was then 
coming down with the flu; he did not appear for the scheduled 
hearing.  No request was received for rescheduling.  Under 
these circumstances, the veteran's request for a Board 
hearing is deemed withdrawn.    See 38 C.F.R. § 20.704 (d) 
(2005).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Even considering the veteran's complaints of pain and 
instability, the objective medical evidence reveals that the 
veteran experiences no more than overall moderately limited 
ankle motion.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
ankle sprain residuals are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on the claim for increased 
rating for residuals of a left ankle sprain has been 
accomplished.

In a November 2003 pre-rating notice letter, the January 2004 
rating decision, August 2004 SOC, the RO notified the veteran 
and his representative of the legal criteria governing the 
claim; the rating decision and SOC addressed the evidence 
that had been considered in connection the appeal.  After 
each, they were afforded ample opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim on appeal, and has been afforded ample 
opportunity to submit information and evidence.

The Board also finds that the November 2003 pre-rating notice 
letter satisfies the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the November 2003 
letter, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies; the RO 
requested that the veteran to identify and provide the 
necessary releases for any medical providers from whom he 
wanted the RO to obtain and consider evidence.  The notice 
letter also specified that the veteran should send in any 
medical records he had; that the RO would obtain any private 
medical records for which sufficient information and 
authorization was furnished; and that the RO would also 
obtain an pertinent VA records if the veteran identified the 
date(s) and place(s) of treatment.   

In the decision of Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted in support of his claim pertinent medical records 
that he had in his possession.  Given that fact, as well as 
the RO's instructions to him, as noted above, the Board finds 
that the veteran has, effectively, been put on notice to 
provide any evidence in his possession that pertains to his 
claim.  As such, and on these facts, the RO's omission is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 (2005).]

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the January 2004 rating action on appeal.  
However, the Board finds that, with respect to this matter, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and re-adjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In this 
regard, as indicated above, in the November 2003 notice 
letter, the RO advised the veteran of VA's responsibilities 
to notify and assist him in his claims; that notice also 
advised him that to support his claim, the evidence must show 
that the disability had worsened.  Moreover, the January 2004 
rating notified the veteran in even greater detail as to what 
was needed to substantiate his claim and also identified the 
evidence that had been considered with respect to the claim.  
After the notice letter, rating action, the veteran was 
afforded an opportunity to respond.  Thereafter, the RO 
readjudicated the veteran's claim on the basis of all the 
evidence of record in August 2004, as reflected in the SOC.  

Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling VCAA notice requirements prior to 
the RO's initial adjudications of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos.       01-1917 & 
02-1506 (U.S. Vet. App. March 3, 2006), which held that, in 
rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for an applicable 
rating code.  As regards the claim for increase on appeal, 
the Board finds that this was accomplished in the SOC, and 
that this suffices for Dingess/Hartman.  The Court also held 
that VA notice must include information regarding the 
effective date that may be assigned.  While the RO has not 
explicitly provided such notice in this case, such omission 
is harmless on these facts; here, the claims for increase 
(for already service-connected disability) did not arise out 
of a claim for service connection; the Board is denying the 
claim for increase (hence, no effective date is being 
assigned); and there is no indicia whatsoever that either the 
appellant or his representative is challenging any effective 
date already assigned (the claim on appeal is limited to a 
claim for an increased rating).   

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal.  The Board notes, initially, that, the 
veteran suggested consideration of recent VA outpatient 
treatment records.  However, those records are of record and 
have been considered; hence, no further action in this regard 
is warranted. Further, in January 2004, the RO arranged for 
the veteran to undergo a VA examination,  the report of which 
is associated with the claims file.  For reasons explained 
below, the Board finds that that examination is adequate for 
rating purposes.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent records, in 
addition to those noted above, that that need to be obtained. 
The Board also finds that the record presents no basis for 
further developing the record to create any additional 
evidence in connection with the claim on appeal, to include 
having the veteran undergo further examination.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision the claim on appeal.


II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, service connection was established for 
residuals of a left ankle sprain pursuant to a January 1993 
rating and a 10 percent evaluation was established pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5271, pursuant to which 
limitation of ankle motion is rated.  The present claim was 
filed in September 2003.

Under the criteria of Diagnostic Code 5271, moderate 
limitation of motion warrants a 10 percent evaluation and 
marked limitation of ankle motion warrants a 20 percent 
rating, the maximum rating assignable. 

Full range of motion of the ankle is measured from 0 degrees 
to 20 degrees dorsiflexion, and 0 degrees to 45 degrees in 
plantar flexion.  38 C.F.R. § 4.71, Plate II (2005).

Under Diagnostic Code 5270, ankylosis of an ankle warrants a 
20 percent rating if the ankle is fixed in plantar flexion at 
an angle of less than 30 degrees.  Higher ratings of 30 and 
40 percent are available for more severe ankylosis and 
deformity.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 38 U.S.C.A. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's claim.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board determines that this case 
presents no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the veteran's disability at issue. 

Outpatient treatment records from September 15, 2003 reflect 
that the veteran reported pain with range of motion of the 
left ankle.  However, the examiner observed that the veteran 
walked with a normal gait, and he had normal muscle tone.  

The veteran also reported left ankle pain in October 2003, at 
which time the veteran reported an off and on pulsating type 
of pain and sometimes a sharp sticking type of pain in the 
left ankle.  X-ray showed an osteophyte on the inner aspect 
of the medial malleolus which may be impinging the medial 
side of the Talus.  The veteran was advised to take Naproxen 
and to use ankle brace.  

In December 2003, the veteran reported significant ankle pain 
with ambulation .  Pain was worse with rain and cold weather.  
He also reported instability that he fell on the day after 
Thanksgiving due to ankle weakness and pain.  Objectively, he 
demonstrated a normal gait and normal tone but reported ankle 
pain with range of motion.

The veteran was afforded a VA examination in January 2004.  
The veteran reported left ankle flare-ups about twice a week 
and lasting up to 6 or 7 hours.  He wore an ankle brace 
periodically.  His work activities are sedentary but his 
ankle makes it difficult to climb stairs.  On examination, he 
walked well and got up on his toes and heels well.  The left 
ankle had some tenderness on the medial side and some 
tenderness over the talocalcaneal ligament on the lateral 
side.  Ankle motion was recorded as dorsiflexion to 20 
degrees and plantar flexion to 50 degrees from a right angle. 

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the criteria for a 
rating greater than 10 percent for residuals of left ankle 
sprain are not met.  

The treatment records and examination report pertinent to the 
current claim clearly reflect that the veteran experiences 
pain with motion.  The question, however, is the extent of 
functional loss resulting from such pain.  While the veteran 
has taken issue with the results of the January 2004 
examination on the grounds that he claims to have experienced 
pain throughout range of motion testing, the Board observes 
that he was clinically reported as capable of performing 
virtually unimpaired range of motion; this is evident when 
range motion findings elicited on that examination are 
compared with "normal" ranges of ankle motion as set forth 
in 38 C.F.R. § 4.71.  There is no objective evidence to 
contradict these findings.  The veteran's treatment records 
do not demonstrate any greater range of motion.  The Board 
notes that the veteran also has been prescribed an ankle 
brace for instability.  Again, however, that instability is 
not objectively shown to impair the veteran's range of 
motion.  Indeed, the veteran has consistently been described 
as having a normal gait.

Given the minimal objective findings-particularly, the 
veteran's essentially normal range of motion findings-the 
Board determines that, even considering pain on motion and 
instability, no more than overall moderate limitation of 
ankle motion is shown; such a disability picture is 
consistent with the currently assigned 10 percent rating.  

In reaching this determination, the Board has considered the 
veteran's complaints of ankle pain with prolonged weight-
bearing, and increased on activity and with weather changes.  
Even if the Board were to note that, during such flare-ups of 
pain, the veteran conceivably, experience greater range of 
motion loss than shown objectively during such a flare-up, 
there simply is no objective evidence to even suggest that 
his pain is so disabling as to warrant the assignment of the 
maximum 20 percent rating for severe range of motion loss 
under Diagnostic Code 5271.  In this regard, the Board notes 
that medications and only a periodic need for a brace have 
provided relief of symptoms.  The most recent 2003 and 2004 
VA evaluations do not suggest that the veteran's left ankle 
was doing poorly on his current regimen.  On that record, 
there is no basis for the Board to find that, during flare-
ups or with repeated activity, the veteran experiences any 38 
C.F.R. § 4.40 or 4.45 or DeLuca symptom-particularly, pain-
that is so disabling as to warrant assignment of a higher 
rating.

Likewise, as ankle motion is possible-as specifically noted 
by the January 2004 examiner-the veteran does not have 
ankylosis of the ankle, nor does the record present a basis 
for the Board to find that the veteran experiences functional 
loss comparable to ankylosis (fixation) of the ankle. Hence, 
evaluation of the disability under Diagnostic Code 5270 is 
not appropriate and that diagnostic code provides no basis 
for assignment of a rating greater than 10 percent for left 
ankle impairment.

In short, the Board concludes that considering the evidence, 
the rating criteria, and section 4.40 and 4.45 and DeLuca-
mandated consideration of the extent of functional loss in 
the left ankle produced by such symptoms as pain, weakened 
movement, excess fatigability, and incoordination, the Board 
finds that, with even with consideration of the veteran's 
assertions as to his ankle pain, instability, and associated 
functional loss, the current 10 percent rating properly 
compensates him for the extent of his functional loss in the 
left ankle.  

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for residuals of left 
ankle sprain must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the- doubt doctrine; however, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for residuals of left ankle 
sprain is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


